On appeal, appellant contends that the Illinois injunction is
                not enforceable in Nevada and that the district court abused its discretion
                when it dismissed his action on its own motion. Having reviewed the
                record, we conclude that the district court did not abuse its discretion
                when it declined to exercise jurisdiction over appellant's action for
                annulment. The doctrine of comity "is a principle of courtesy by which the
                courts of one jurisdiction may give effect to the laws and judicial decisions
                of another jurisdiction out of deference and respect."     Gonzales-Alpizar v.
                Griffith, 130 Nev. Adv. Op. 2, 317 P.3d 820, 826 (2014) (internal quotation
                omitted). Comity is appropriately invoked according to the sound
                discretion of the trial court, Mianecki v. Second Judicial Dist. Court, 99
                Nev. 93, 97-98, 658 P.2d 422, 424-25 (1983), and may be raised sua sponte,
                see Stone v. City & County of San Francisco, 968 F.2d 850, 855 (9th Cir.
                1992). The first-to-file rule is a doctrine of comity providing that "where
                substantially identical actions are proceeding in different courts, the court
                of the later-filed action should defer to the jurisdiction of the court of the
                first-filed action by either dismissing, staying, or transferring the later-
                filed suit." SAES Getters S.p.A. v. Aeronex, Inc.,     219 F. Supp. 2d 1081,
                1089 (S.D. Cal. 2002). The two actions need not be identical, only
                substantially similar. Inherent.com v. Martindale—Hubbell, 420 F. Supp.
                2d 1093, 1097 (N.D. Cal. 2006).
                            Here, the district court applied the first-to-file rule finding
                that the first-filed Illinois action and the later-filed Nevada action
                involved the same parties and sought to resolve the shared issue of the
                termination of the parties' marriage. The district court further found that
                considerations of wise judicial administration and comprehensive
                disposition of litigation counseled in favor of applying the first-to-file rule


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) [947A
                    and extending comity to its Illinois sister-court.              Under these
                    circumstances, the district court did not abuse its discretion when it
                    invoked the first-to-file rule and determined that the Illinois court was the
                    appropriate forum to determine the legal status of the parties' marriage.
                    This determination also supported the district court's decision to dismiss
                    the complaint, and because the first-to-file rule supports dismissal in this
                    circumstance,' the district court's additional reliance on forum non
                    conveniens is unnecessary to address.      SAES Getters S.p.A. 219 F. Supp.
                    2d at 1089; see also Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev.
                    592, 599, 245 P.3d 1198, 1202 (2010) (providing that this court will affirm
                    a district court order if it reached the correct result). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                          J.
                                             Saitta


                                                                                            , J.
                      ibbons                                    Pickering


                    cc:   Hon. Thomas L. Stockard, District Judge
                          David Kalo Neidert
                          Wendy Sherry
                          Churchill County Clerk




                          'We conclude that there was no due process violation as appellant
                    addressed the district court's invocation of the first-to-file rule before the
                    dismissal in his motion to reconsider the stay order.


SUPREME COURT
       OF
    NEVADA
                                                           3
(0) 1947A allgtio